        Case 1:20-cv-03104-CM Document 33 Filed 04/29/20 Page 1 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARIO CALDERON, et al.,

                          Plaintiffs,
      v.                                 Civil Action No.: 1:20-cv-01296-CM

CLEARVIEW AI, INC., et al.,

                          Defendants.
MARIA BROCCOLINO,

                          Plaintiff,
      v.                                 Civil Action No.: 1:20-cv-02222-CM

CLEARVIEW AI, INC.

                          Defendant.
JOHN McPHERSON,

                          Plaintiff,
      v.                                 Civil Action No.: 1:20-cv-03053-CM

CLEARVIEW AI, INC., et al.,

                          Defendants.
SEAN BURKE, et al.,

                          Plaintiff,
      v.                                 Civil Action No.: 1:20-cv-03104-CM

CLEARVIEW AI, INC., et al.,

                          Defendants.

         DEFENDANTS CLEARVIEW AI, INC., HOAN TON-THAT, AND
      RICHARD SCHWARTZ’S MEMORANDUM OF LAW IN OPPOSITION
     TO DAVID MUTNICK’S MOTION TO INTERVENE AND TO DISMISS OR,
          ALTERNATIVELY, TO STAY CASES OR TRANSFER VENUE
               Case 1:20-cv-03104-CM Document 33 Filed 04/29/20 Page 2 of 22




                                                   TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................................... ii
INTRODUCTION .......................................................................................................................... 1
BACKGROUND ............................................................................................................................ 4
          A. New York Has The Strongest Connection To This Dispute........................................ 4
          B. Mutnick’s Claims Have No Relevant Connection To Illinois ..................................... 5
          C. Plaintiffs File Similar Lawsuits Over The Next Three Months ................................... 6
          D. Mutnick’s Motion For Preliminary Injunction ............................................................ 7
          E. Mutnick’s Motion To Intervene................................................................................... 7
          F.     The Clearview Defendants Have Moved to Dismiss the Illinois Actions for
                 Lack of Personal Jurisdiction or, Alternatively, to Transfer Venue ............................ 8
ARGUMENT .................................................................................................................................. 9
I.        The New York Actions Should Not Be Dismissed ............................................................. 9
          A. Legal Standard ............................................................................................................. 9
          B. The Clearview Defendants Are Not Subject to Personal Jurisdiction in
             Illinois ........................................................................................................................ 10
          C. No Substantive Progress Has Been Made in Any Case ............................................. 11
          D. The Operative Facts Occurred in New York ............................................................. 12
          E. The Convenience of Parties and Witnesses Favors New York ................................. 14
          F.     Plaintiffs in the New York Actions Selected New York as a Forum ........................ 15
          G. Other Factors Are Negligible or Neutral ................................................................... 15
II.       Alternatively, The Court Should Defer Decision on Mutnick’s Motion to Dismiss ........ 16
CONCLUSION ............................................................................................................................. 16




                                                                       i
             Case 1:20-cv-03104-CM Document 33 Filed 04/29/20 Page 3 of 22




                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

CASES

Advanced Water Techs. Inc. v. Amiad U.S.A., Inc.,
   No. 18-CV-5473 (VSB), 2019 WL 4805330 (S.D.N.Y. Sept. 30, 2019) ................................16

AIDS Serv. Ctr. of Lower Manhattan, Inc. v. PharmBlue LLC,
   No. 14-CV-2792 SAS, 2014 WL 3778200 (S.D.N.Y. July 30, 2014) ...............................10, 15

Am. Steamship Owners Mut. Prot. & Indem. Ass'n, Inc. v. Lafarge N. Am., Inc.,
   474 F. Supp. 2d 474 (S.D.N.Y. 2007)............................................................................9, 11, 12

Atl. Recording Corp. v. Project Playlist, Inc.,
    603 F. Supp. 2d 690 (S.D.N.Y. 2009)......................................................................................15

Bear Stearns & Co. v. Tottenham Corp.,
   No. 92 Civ. 4005 (JES), 1992 WL 365380 (S.D.N.Y. Dec. 2, 1992) ......................................10

Columbia Pictures Indus., Inc. v. Schneider,
   435 F. Supp. 742 (S.D.N.Y. 1977) ..........................................................................................10

First City Nat’l Bank & Trust Co. v. Simmons,
    878 F.2d 76, 80 (2d Cir. 1989) ...........................................................................................9, 11

First City Nat. Bank & Trust Co. v. Simmons,
    No. 88 CIV. 3117 (CSH), 1988 WL 125682 (S.D.N.Y. Nov. 4, 1988) ...................................16

Gokhberg v. The Pnc Fin. Servs. Grp., Inc.,
   No. 15 CV 6001-LTS, 2015 WL 9302837 (S.D.N.Y. Dec. 21, 2015) ..............................10, 13

Gullen v. Facebook, Inc.,
   772 F. App'x 481 (9th Cir. 2019) .............................................................................................15

Hertz Corp. v. Friend,
   559 U.S. 77 (2010) ...................................................................................................................13

Invivo Research, Inc. v. Magnetic Resonance Equip. Corp.,
    119 F. Supp. 2d 433 (S.D.N.Y. 2000).............................................................................. passim

Lynch ex rel. Tr. of Health & Welfare Fund of Patrolmen's Benevolent Ass'n of City of
   New York & Retiree Health & Welfare Fund of Patrolmen's Benevolent Ass'n of City
   of New York v. Nat'l Prescription Adm'rs,
   No. 03 CIV. 1303 (GBD), 2004 WL 385156 (S.D.N.Y. Mar. 1, 2004) ..................................14

Raytheon Co. v. Nat'l Union Fire Ins. Co. of Pittsburgh, PA,
   306 F. Supp. 2d 346 (S.D.N.Y. 2004)......................................................................................10


                                                                    ii
            Case 1:20-cv-03104-CM Document 33 Filed 04/29/20 Page 4 of 22




River Rd. Int'l, L.P. v. Josephthal Lyon & Ross Inc.,
   871 F. Supp. 210 (S.D.N.Y. 1995) ..........................................................................................14

Santana v. Take-Two Interactive Software, Inc.,
   717 F. App'x 12 (2d Cir. 2017) ................................................................................................15




                                                                iii
         Case 1:20-cv-03104-CM Document 33 Filed 04/29/20 Page 5 of 22




       Defendants Clearview AI, Inc. (“Clearview”), Hoan Ton-That, and Richard Schwartz

(collectively, the “Clearview Defendants”) respectfully submit this memorandum of law in

opposition to David Mutnick’s motion to intervene and to dismiss or, alternatively, to stay cases

or transfer venue.

                                        INTRODUCTION

       Clearview is a small technology company with its headquarters, principal place of business,

and most of its employees in New York City. From its offices in Manhattan, the company collects

photos that are publicly available to anyone with access to the internet. It downloads those photos

into a searchable database, which is stored on servers in New York and New Jersey. Through the

Clearview app, licensed law enforcement agencies around the country can access the database.

       Over the last three months, plaintiffs have filed eight nearly identical federal putative class

action complaints against Clearview. Because all of Clearview’s challenged business practices

related to the collection, processing, and searching of the photos in the database took place in New

York (or New Jersey), and because New York is the only forum that has personal jurisdiction over

all of the Clearview Defendants, the majority of these cases were either filed in or voluntarily

transferred to the Southern District of New York (“New York Actions”).

       Proposed intervenor, Mutnick, however, is in the minority of plaintiffs who continue to

pursue their cases elsewhere.     Mutnick accuses Clearview of serving as an “agent of law

enforcement” in a national conspiracy to violate the rights of millions of Americans and impose

“a massive surveillance state” on our nation. In a maneuver that appears to be designed for little

else than to secure appointment as lead plaintiff and lead plaintiffs’ counsel, Mutnick filed the

instant motion to intervene in the New York Actions and to dismiss or transfer these cases to the

Northern District of Illinois (“Illinois Actions”). As a basis for his motion, Mutnick relies heavily

on the “first-filed rule.” But as Mutnick’s own authority confirms, the Second Circuit—like the


                                                 1
            Case 1:20-cv-03104-CM Document 33 Filed 04/29/20 Page 6 of 22




Seventh Circuit—regards this “rule” as only a “principle” that can be considered to the extent that

it advances “considerations of judicial administration and conservation of resources.” Calderon,

ECF No. 23 (“Mutnick Br.”) at 14 (quoting First City Nat’l Bank & Trust Co. v. Simmons, 878

F.2d 76, 80 (2d Cir. 1989)). As Mutnick acknowledges, courts do not apply a first-filed rule where

the “balance of convenience” favors the “later filed case.” Id. The relevant considerations here

do not support deference to Mutnick’s first-filed case.

          The Clearview Defendants have filed a motion to dismiss the Illinois Actions for lack of

personal jurisdiction or, alternatively, to transfer venue. Ex. 1.1 The complaints in the Illinois

Actions do not contain a single allegation connecting Messrs. Ton-That and Schwartz to Illinois

through any action of theirs independent of Clearview. To the contrary, it is indisputable that

Messrs. Ton-That and Schwartz are residents of New York who do not work, own property, pay

taxes, or regularly travel to Illinois. In fact, they have never even been to Illinois to conduct

Clearview business.

          Nor is Clearview subject to personal jurisdiction in Illinois. The company does not have

any employees, real estate, servers, facilities, or offices in Illinois; it is not registered to do business

in Illinois; and it does not market or advertise its technology in Illinois. None of its challenged

business practices took place in Illinois. Most of the so-called jurisdictional allegations in the

Illinois Actions focus on the activities of plaintiffs or third parties. And to the extent that Clearview

is alleged to have contracted with Illinois parties so that they could become licensed users of

Clearview’s app, those alleged contracts are extraneous to the question of personal jurisdiction.

The fact that the Mutnick action was filed first is beside the point, because jurisdiction over the

Clearview Defendants is lacking in Illinois.




1
    Citations to “Ex.” refer to exhibits to the Declaration of Lee S. Wolosky, dated April 29, 2020.

                                                     2
         Case 1:20-cv-03104-CM Document 33 Filed 04/29/20 Page 7 of 22




       It is also beside the point because New York is clearly the “center of gravity” of these

disputes: (1) all of the Clearview Defendants are undisputedly subject to jurisdiction in New York;

(2) Clearview is undisputedly headquartered in New York; (3) the activities relevant to this case

(i.e., Clearview’s challenged business operations—including specifically the collection,

processing, searching, and storing of images) took place in New York (or New Jersey); (4)

Clearview’s employees are in New York; (5) the relevant evidence is located, accessed, or

managed in New York (or New Jersey); (6) the majority of litigations against Clearview are in

New York; and (7) by filing his motion to intervene, Mutnick has already demonstrated his ability

and willingness to litigate in New York.

       Moreover, no inefficiencies would result from proceeding in New York because no

substantive activity has taken place in any of these cases—Clearview has not answered any

complaints, no court has issued any substantive ruling, there have been no hearings, and discovery

has not commenced. Although Mutnick points out that he recently filed a preliminary injunction

motion, he waited almost three months before filing the motion in the middle of a pandemic while

in a contest with other plaintiffs’ lawyers over lead counsel status. In fact, the same week Mutnick

filed his preliminary injunction motion, lawyers in Calderon filed a motion to be appointed interim

class counsel. Calderon, ECF No. 17. In addition, the Clearview Defendants have requested that

the court in Illinois stay any further proceedings on the motion for preliminary injunction until the

issue of personal jurisdiction is resolved. Mutnick, ECF No. 53.

       For these reasons and those that follow, the Court should deny Mutnick’s motion to

dismiss, transfer, or stay the New York Actions. Alternatively, the Court should defer decision on

Mutnick’s motion until after Judge Coleman in the Northern District of Illinois decides the

Clearview Defendants’ motion to dismiss for lack of personal jurisdiction or to transfer the Illinois

Actions to New York. Deferring a ruling by the Court pending Judge Coleman’s ruling on


                                                 3
         Case 1:20-cv-03104-CM Document 33 Filed 04/29/20 Page 8 of 22




Defendants’ motion to dismiss will further judicial economy and help inform the Court’s

determination, because if the Illinois Actions are dismissed, Mutnick’s first-filed argument and

argument for transfer will become moot.

       Finally, the Clearview Defendants take no position on Mutnick’s request to intervene in

the New York Actions. However, the Clearview Defendants categorically reject Mutnick’s

contention that “there is an inference of collusion between plaintiffs in the Southern District Cases

and Defendants.” Mutnick Br. at 12. The fact that certain plaintiffs either chose to file in New

York or agreed to transfer the cases to New York merely shows that they wanted to avoid litigating

unnecessary and expensive jurisdictional issues, and knew that New York was the most

appropriate forum.

                                         BACKGROUND

       A.      New York Has The Strongest Connection To This Dispute

       Clearview is a Delaware corporation with its headquarters and principal place of business

in New York. Clearview collects publicly available images on the internet and organizes them

into a searchable database, which can then be searched on an online app by licensed users. Ex. 3

¶ 6. Clearview has fewer than ten full-time employees, almost all of whom work in New York,

and none of whom are in Illinois. Id. ¶ 8. Clearview hosts the data necessary for its business on

servers located in New York and New Jersey. Id. ¶ 9.

       Clearview’s technology searches the “open web” and public sources for image files, and

downloads the files and webpage URL into a database. Id. ¶ 7. The files Clearview retrieves are

accessible to any individual with an internet connection anywhere in the world. Any images

collected by Clearview were collected from its place of business in New York, and would be stored

on servers that reside in New York or New Jersey. Id. ¶ 9.




                                                 4
          Case 1:20-cv-03104-CM Document 33 Filed 04/29/20 Page 9 of 22




        Ton-That and Schwartz respectively manage technology and sales for the company, and

Ton-That also serves as the company’s chief executive officer. Ton-That and Schwartz are both

residents of New York with no meaningful contacts with Illinois. Id. ¶¶ 2–3; Ex. 4 ¶¶ 2–3.

        B.      Mutnick’s Claims Have No Relevant Connection To Illinois

        In his operative complaint, Mutnick does not allege that the Clearview Defendants took

any specific actions directed towards any Illinois citizens, including Mutnick. Rather, Mutnick’s

allegations confirm that any theoretical connection to Illinois is through his own conduct, and the

conduct of third parties. For example, Mutnick alleges that he is a resident of Illinois; that he

uploaded his images to publicly-accessible social media websites; that Clearview collected and

obtained images of Mutnick and Illinois citizens “from millions of websites”; and that third-party

users in Illinois obtained licensed access to Clearview’s database. See Mutnick, ECF No. 6

(“Mutnick FAC”) ¶¶ 12, 17, 27–30.

        The only two allegations Mutnick does make as to Clearview’s conduct are that: (1)

Clearview allegedly “markets” its app in Illinois, and (2) Clearview has allegedly “entered into

service agreements” with law enforcement agencies, including at least one in Illinois. Id. ¶¶ 17,

39. These allegations are both fatally flawed. Clearview does not target its advertising or

marketing to Illinois. Ex. 3 ¶ 11. Clearview’s online app is marketed and available throughout

the United States. Id.; Mutnick FAC ¶ 13. With respect to the allegation that Clearview contracted

with Illinois counterparties, Mutnick fails to allege that he was specifically harmed by that conduct

other than a vague—and false—allegation that Clearview profits from and disseminates biometric

information to its users. Put simply: Clearview does not share or sell biometric information with

its users. Ex. 3 ¶ 6.

        Confirming that Clearview’s activities had a nationwide scope and did not target Illinois,

Plaintiffs also allege that Clearview “gather[ed] information on millions of American citizens,”


                                                 5
           Case 1:20-cv-03104-CM Document 33 Filed 04/29/20 Page 10 of 22




“furnish[ed] this data to law enforcement agencies throughout the United States,” “market[ed] its

technology throughout the United States,” and “executed agreements with hundreds of state actors

in jurisdictions throughout the country.” Mutnick FAC ¶¶ 2, 13, 38. In fact, Mutnick purports to

“bring[] claims on behalf of all American citizens.” Id. ¶ 8.

          C.     Plaintiffs File Similar Lawsuits Over The Next Three Months

          After Mutnick filed his lawsuit on January 22, 2020, several other plaintiffs filed similar

putative class actions against the Clearview Defendants. As the following chronology makes clear,

the Southern District of New York—the only forum that undisputedly has personal jurisdiction

over the Clearview Defendants—has become the center of gravity for disputes related to

Clearview’s business practices.

          On February 3, 2020, Plaintiff Roberson filed a complaint in the Eastern District of

Virginia, but the Clearview Defendants thereafter filed a motion to transfer to New York, arguing

that the Clearview Defendants are not subject to personal jurisdiction in Virginia and that New

York is the proper venue. See Roberson v. Clearview AI, Inc., No. 20-cv-00111-RDA-MSN (E.D.

Va.), ECF Nos. 12–14.

          On February 5, 2020, Plaintiff Hall filed the only other complaint against the Clearview

Defendants in the Northern District of Illinois. Hall v. Clearview AI, Inc., No. 20-846 (N.D. Ill.),

ECF No. 1.

          On February 13, 2020, Plaintiff Calderon filed a complaint in the Southern District of New

York. Calderon, ECF No. 1.

          On February 27, 2020, Plaintiff Burke filed a complaint in the Southern District of

California, but he agreed to transfer his case to the Southern District of New York. Burke, ECF

No. 17.

          On March 12, 2020, Plaintiff Broccolino filed a complaint in the Southern District of New


                                                   6
         Case 1:20-cv-03104-CM Document 33 Filed 04/29/20 Page 11 of 22




York. Broccolino, ECF No. 1.

       On March 25, 2020, Plaintiff Twin City Fire Insurance Company filed a complaint in the

Southern District of New York, which was subsequently voluntarily dismissed. Twin City Fire

Ins. Co. v. Clearview AI, Inc., No. 7:20-cv-2570 (S.D.N.Y.), ECF No. 15.

       On April 15, 2020, Plaintiff McPherson filed a complaint in the Southern District of New

York. McPherson, ECF No. 1.

       D.      Mutnick’s Motion For Preliminary Injunction

       Recognizing that litigation had become centered in New York, on April 8, 2020, almost

three months after launching his litigation, Mutnick suddenly asserted he was facing imminent

harm, and filed a motion for a preliminary injunction against the Clearview Defendants in Illinois.

Mutnick, ECF Nos. 31-32, 39. The timing of Mutnick’s belated motion—within one day of when

Plaintiff in Calderon sought to be appointed interim lead counsel by the Court—suggests it was

intended not to address any imminent or ongoing harm, but rather to position Mutnick’s counsel

in a contest for appointment as lead counsel in this litigation.

       E.      Mutnick’s Motion To Intervene

       Confirming that the preliminary injunction motion was part of a broader litigation strategy,

on April 21, 2020, Mutnick filed the instant motion to intervene and to dismiss the New York

Actions, arguing that his first-filed case supported dismissal of the New York Actions. In his

motion papers, Mutnick emphasized that he had filed a motion for preliminary injunction, which

purportedly showed that, unlike the New York Actions, “substantive action has taken place” in the

Illinois Actions. Mutnick Br. at 2.

       The description that “substantive action” has occurred in the Illinois Actions is fanciful at

best. The reality is, other than a muddled motion for consolidation, which Mutnick later changed

to a motion for reassignment after the court had already granted the motion to consolidate, very


                                                  7
         Case 1:20-cv-03104-CM Document 33 Filed 04/29/20 Page 12 of 22




little has happened in the Illinois Actions. Mutnick, ECF Nos. 34, 36, 38. Moreover, Judge

Coleman in the Northern District of Illinois will likely not address Mutnick’s preliminary

injunction motion for several months (if ever) because the Northern District of Illinois has entered

a General Order extending court deadlines due to the COVID-19 pandemic and because the

Clearview Defendants have requested that Judge Coleman stay proceedings pending a decision on

their motion to dismiss or in the alternative to transfer the Illinois Actions to New York (discussed

below). Mutnick, ECF Nos. 30, 47.

       The day after Mutnick moved to intervene, the Court issued an Order, which, among other

things, (1) commented that Mutnick’s case in Illinois “was far ahead of the cases in this court in

terms of substantive activity”; (2) expressed the preliminary view that “either of the Illinois district

courts seemed a more likely forum for the resolution of whether Illinois residents had been harmed

by a violation of an Illinois statute”; and (3) directed Plaintiffs in the New York actions to respond

to Mutnick’s motion to intervene by April 29, 2020. Calderon, ECF No. 26.

       F.       The Clearview Defendants Have Moved to Dismiss the Illinois Actions for
                Lack of Personal Jurisdiction or, Alternatively, to Transfer Venue

       On April 27, 2020, the Clearview Defendants filed a motion to dismiss the Illinois Actions

for lack of personal jurisdiction or, in the alternative, to transfer venue to New York. Ex. 1. The

Clearview Defendants respectfully refer the Court to their memorandum of law in the Illinois

Actions. Ex. 2. As described in Section B, supra, Mutnick fails to allege that the Clearview

Defendants had any meaningful suit-related contacts with Illinois. For that reason, the Clearview

Defendants requested that Judge Coleman dismiss the Illinois Actions or transfer the Actions to

the Southern District of New York, where jurisdiction does exist over all of the Clearview

Defendants, where other plaintiffs have filed four nearly identical putative class actions, and where

Mutnick has already made an appearance.



                                                   8
         Case 1:20-cv-03104-CM Document 33 Filed 04/29/20 Page 13 of 22




       In light of these threshold issues raised before Judge Coleman, the Clearview Defendants

also filed a motion to stay the Illinois Actions pending a decision on the Clearview Defendants’

motion to dismiss or transfer. Mutnick, ECF No. 47. This morning, Judge Coleman set a briefing

schedule for that motion to stay and for the motion to dismiss or to transfer, the latter of which

includes briefing through June 3, 2020. Mutnick, ECF No. 53.

                                           ARGUMENT

       The Court should deny Mutnick’s motion to dismiss or transfer because a first-filed case

should not receive deference when there are substantial questions concerning personal jurisdiction

in the first-filed forum and because other relevant factors make New York the proper forum for

these disputes.

I.     The New York Actions Should Not Be Dismissed

       A. Legal Standard

       As Mutnick’s own cases confirm, the “first-filed” rule is not a “rule” at all. Rather, it is a

“principle” that “embodies considerations of judicial administration and conservation or

resources.” Mutnick Br. at 14 (quoting First City Nat’l Bank & Trust Co. v. Simmons, 878 F.2d

76, 80 (2d Cir. 1989)). In evaluating a first-filed argument, courts in this circuit “determine

whether the balance of convenience or special circumstances militate against giving precedence to

the first-filed action, since a court need not proceed by mechanical reference to filing dates.”

Invivo Research, Inc. v. Magnetic Resonance Equip. Corp., 119 F. Supp. 2d 433, 440 (S.D.N.Y.

2000) (declining to apply first-filed rule).

       “Special circumstances include situations where there is only a short span of time between

the filing of the two actions, where there is a lack of progress in either litigation, or where the

interest of justice favors” a later-filed action. Am. Steamship Owners Mut. Prot. & Indem. Ass'n,

Inc. v. Lafarge N. Am., Inc., 474 F. Supp. 2d 474, 481 (S.D.N.Y. 2007) (internal citations



                                                 9
         Case 1:20-cv-03104-CM Document 33 Filed 04/29/20 Page 14 of 22




omitted), aff'd sub nom. New York Marine & Gen. Ins. Co. v. Lafarge N. Am., Inc., 599 F.3d 102

(2d Cir. 2010). As discussed below, each of these circumstances favors keeping all the actions in

New York.

       Moreover, the “balance of convenience” inquiry focuses on the same factors that apply

when considering whether to transfer venue, including (1) the convenience of the witnesses; (2)

the convenience of the parties; (3) the location of relevant documents and the relative ease of

access to sources of proof; (4) the locus of operative facts; (5) the availability of process to compel

the attendance of unwilling witnesses; (6) the relative means of the parties; (7) the forum's

familiarity with governing law; (8) the weight accorded to plaintiff's choice of forum; and (9) trial

efficiency and the interests of justice. Gokhberg v. The Pnc Fin. Servs. Grp., Inc., No. 15 CV

6001-LTS, 2015 WL 9302837, at *2 (S.D.N.Y. Dec. 21, 2015). Likewise, as discussed below,

each of these factors strongly favors litigating these cases in New York.

       B. The Clearview Defendants Are Not Subject to Personal Jurisdiction in Illinois

       Crucially, courts do not give deference to first-filed cases where serious questions exist

about personal jurisdiction in the first-filed forum. See, e.g., Bear Stearns & Co. v. Tottenham

Corp., No. 92 Civ. 4005 (JES), 1992 WL 365380, at *1 (S.D.N.Y. Dec. 2, 1992) (declining to

apply “first filed rule” where there was a “serious question” as to whether the first-filed forum had

personal jurisdiction over the defendants); AIDS Serv. Ctr. of Lower Manhattan, Inc. v. PharmBlue

LLC, No. 14-cv-2792 (SAS), 2014 WL 3778200, at *4 (S.D.N.Y. July 30, 2014) (denying motion

to dismiss or transfer second-filed action where a motion to dismiss the first-filed action for lack

of personal jurisdiction was pending); Columbia Pictures Indus., Inc. v. Schneider, 435 F. Supp.

742, 748 (S.D.N.Y. 1977), aff'd, 573 F.2d 1288 (2d Cir. 1978) (departure from first-filed rule was

warranted where there was a “substantial question” whether the forum of the first-filed action had

personal jurisdiction over defendants); cf. Raytheon Co. v. Nat'l Union Fire Ins. Co. of Pittsburgh,


                                                  10
         Case 1:20-cv-03104-CM Document 33 Filed 04/29/20 Page 15 of 22




PA, 306 F. Supp. 2d 346, 354–55 (S.D.N.Y. 2004) (declining to apply first-filed rule where it

“would be a waste of judicial resources to send the parties back to” the forum of the first-filed

action where they would be forced to litigate legal issues that would not need to be litigated in the

forum of the second-filed action).

       The Clearview Defendants’ motion to dismiss for lack of personal jurisdiction in the

Illinois Actions demonstrates that personal jurisdiction does not exist as to them in Illinois. As for

Messrs. Ton-That and Schwartz, the Illinois Actions do not contain a single allegation connecting

them to Illinois based on their individual conduct.         Ex. 2 at 7–8. As for Clearview, the

jurisdictional allegations fail because (1) relying on Plaintiffs’ own activities or the activities of

third parties cannot support jurisdiction and (2) Plaintiffs’ own allegations confirm that

Clearview’s activities had a nationwide scope and did not target Illinois. Id. at 7–12. In light of

these threshold jurisdictional issues, the Court should reject the application of any first-filed rule.

       None of the cases cited by Mutnick supports a contrary result, since none of them involved

a challenge to personal jurisdiction in the first-filed forum. In fact, in the only case Mutnick cites

that addresses personal jurisdiction, the court applied the first-filed rule because there was a dispute

about personal jurisdiction in the second-filed forum. First City Nat’l Bank, 878 F.2d at 78–79.

       C. No Substantive Progress Has Been Made in Any Case

       Moreover, the efficiency concerns underlying a first-filed rule are not present in this case.

A primary purpose of a first-filed rule is “to avoid the inefficiency and wastefulness of allowing

duplicative litigation to proceed in two different fora.” Invivo Research, 119 F. Supp. 2d at 440.

But “where suits are filed in quick succession and/or the court with the first filed action has done

little with respect to it, the rule carries less weight.” Am. Steamship Owners, 474 F. Supp. 2d at

489 (“Here, the fact that the direct actions began little more than a month before the American

Club filed the instant action, and that Chief Judge Berrigan has not devoted significant judicial


                                                  11
          Case 1:20-cv-03104-CM Document 33 Filed 04/29/20 Page 16 of 22




resources to the direct action claims against the American Club or developed any expertise with

regard to the insurance coverage issues, give the first-filed rule still less force.”); see also Invivo

Research, 119 F. Supp. 2d at 441 (declining to apply first-filed rule where discovery, hearings, or

conferences had not occurred in either action).

        The various cases here were filed within the span of a few weeks of each other, and there

has been no substantive progress in any actions. Indeed, the Clearview Defendants have not filed

any responsive pleadings yet, discovery has not begun, and Judge Coleman has not issued any

substantive rulings. The Clearview Defendants recognize that the Court made a preliminary

observation that the Illinois Actions were “far ahead of the cases in this court in terms of

substantive activity,” presumably based on Mutnick’s incomplete description of those

proceedings, but the Clearview Defendants respectfully submit that that is not so. As set forth

above, the only “substantive activity” in the Illinois Actions is Mutnick’s belated filing of a

preliminary injunction motion, as to which the briefing is ongoing, unless stayed pending the

jurisdictional motion filed by the Clearview Defendants. No hearing has been set, and the briefing

schedule itself has been enlarged as a result of COVID-related general orders in the Northern

District of Illinois.

        D. The Operative Facts Occurred in New York

        “The locus of operative facts is a ‘primary factor’ in determining whether to transfer

venue.” Am. Steamship Owners, 474 F. Supp. 2d at 485. Clearview is headquartered in New York,

and the majority of its employees work here. The claims focus on Clearview’s alleged unlawful

collection, processing and storage of photographs, and its licensing of an online app that allows

for the search of publicly available images from anywhere in the country. Any collection of images

occurred from Clearview’s offices in New York, any processing of images occurred in the same

location, any storage occurred on Clearview’s servers in New York and New Jersey, and any


                                                  12
         Case 1:20-cv-03104-CM Document 33 Filed 04/29/20 Page 17 of 22




access to the online app was made available from Clearview’s headquarters in New York to any

licensed user anywhere in the country. Accordingly, the locus of operative facts is New York,

which is the location of Clearview’s “corporate headquarters and executive decisionmakers.”

Gokhberg, 2015 WL 9302837, at *2 (declining to apply first-filed rule where locus of operative

facts was defendant’s headquarters, which were in the jurisdiction of the second-filed action).

       Mutnick’s argument that Clearview “targeted [its] unlawful conduct at Illinois

governmental agencies” and entered into contracts with Illinois citizens does not support a contrary

result. Mutnick Br. at 17. Mutnick’s own allegations confirm that Clearview’s activities were

nationwide in scope and did not, in fact, target Illinois. Mutnick alleges that Clearview “gather[ed]

information on millions of American citizens,” “furnish[ed] this data to law enforcement agencies

throughout the United States,” “market[ed] its technology throughout the United States,” and

“executed agreements with hundreds of state actors in jurisdictions throughout the country.”

Mutnick FAC ¶¶ 2, 13, 38. In fact, Mutnick purports to “bring[] claims on behalf of all American

citizens.” Id. ¶ 8. “Where a party’s products are sold in many states, sales alone are insufficient

to establish a material connection to the forum and to override other factors favoring transfer.”

Invivo Research, 119 F. Supp. 2d at 439-40.

       Mutnick also argues that Clearview does not yet appear on the New York Department of

State’s public website, Mutnick Br. at 3, but this was due to a clerical error. In any event,

registration does not determine principal place of business as a matter of law. Hertz Corp. v.

Friend, 559 U.S. 77, 92–93, 97 (2010) (holding that a “principal place of business” is “the place

where a corporation’s officers direct, control, and coordinate the corporation's activities” and

rejecting the notion that a “mere filing” affects this inquiry).




                                                  13
         Case 1:20-cv-03104-CM Document 33 Filed 04/29/20 Page 18 of 22




       E. The Convenience of Parties and Witnesses Favors New York

       Moreover, a forum that serves the convenience of the parties and key witnesses can take

priority over the forum where an action was first filed. See River Rd. Int'l, L.P. v. Josephthal Lyon

& Ross Inc., 871 F. Supp. 210, 214 (S.D.N.Y. 1995) (declining to apply first-filed rule where most

defendants and non-party witnesses were residents of jurisdiction where second action was filed).

       The claims in this action focus on the conduct of Clearview, and have little to do with

plaintiffs’ actions. Accordingly, the Southern District of New York is far more convenient than

the Northern District of Illinois because (1) Clearview is headquartered in New York, (2) the

activities relevant to this case (i.e., Clearview’s business operations) took place in New York, (3)

Clearview’s employees are in New York, and (4) the relevant evidence is located, accessed, or

managed in New York.

       Mutnick argues that potential witnesses include named Plaintiffs (who are Illinois

residents), members of the Chicago Police Department, and Defendant CDW-G, which is

headquartered in Illinois, but the convenience of these potential witnesses is secondary where all

the challenged activities focus on Clearview’s conduct and took place in New York. Mutnick Br.

at 17; Lynch ex rel. Tr. of Health & Welfare Fund of Patrolmen's Benevolent Ass'n of City of New

York & Retiree Health & Welfare Fund of Patrolmen's Benevolent Ass'n of City of New York v.

Nat'l Prescription Adm'rs, No. 03 Civ. 1303 (GBD), 2004 WL 385156, at *2 (S.D.N.Y. Mar. 1,

2004) (explaining that the “nature and importance of a potential witness’s testimony” are relevant

considerations). Moreover, witnesses from the Chicago Police Department presumably constitute

only a small subset of the witnesses from the “hundreds of state actors in jurisdictions throughout

the country” and the “law enforcement agencies throughout the United States” on whose behalf

Clearview allegedly acted in harming the plaintiffs. Mutnick FAC ¶¶ 2, 38.




                                                 14
         Case 1:20-cv-03104-CM Document 33 Filed 04/29/20 Page 19 of 22




       F. Plaintiffs in the New York Actions Selected New York as a Forum

       “The Second Circuit has consistently held that a plaintiff's choice of forum is presumptively

entitled to substantial deference.” Atl. Recording Corp. v. Project Playlist, Inc., 603 F. Supp. 2d

690, 698 (S.D.N.Y. 2009). Plaintiffs in the New York Actions have chosen to litigate in New

York, and that decision is entitled to deference, certainly no less deference than to Mutnick’s

preference, as there is no evidence that they have engaged in forum shopping. To the contrary,

they are pursuing their claims in the only forum that has personal jurisdiction over the Clearview

Defendants. Indeed, only one Plaintiff has made the trip to a different forum: Mutnick. He has

therefore shown a willingness and ability to litigate in this forum, whereas the Plaintiffs who filed

in New York presumably are not amenable to transfer to Illinois.

       G. Other Factors Are Negligible or Neutral

       Mutnick argues that a “federal court in Illinois is likely more experienced and better

positioned to interpret” BIPA, Mutnick Br. at 18, but federal courts regularly interpret laws from

other states, including BIPA. See, e.g., Santana v. Take-Two Interactive Software, Inc., 717 F.

App'x 12 (2d Cir. 2017) (affirming dismissal of BIPA claims); Gullen v. Facebook, Inc., 772 F.

App'x 481, 482 (9th Cir. 2019) (affirming summary judgment of BIPA claim). Moreover, Mutnick

asserts several federal constitutional claims, and where federal law governs, “any district court

may handle [the] case with equal skill.” Invivo Research, 119 F. Supp. 2d at 439.

       In addition, “[t]he relative means of the opposing parties may support or discourage

transfer of venue if there is a significant financial disparity between the parties.” AIDS Serv. Ctr.,

2014 WL 3778200, at *6. Mutnick does not provide any information about his financial means,

but contends that because he and the class members are individuals, they lack the “relative means”

to litigate their case in New York. Mutnick Br. at 18. But Mutnick ignores the burden that would

be imposed on the more numerous New York litigants and their counsel if his motion were to be


                                                 15
         Case 1:20-cv-03104-CM Document 33 Filed 04/29/20 Page 20 of 22




granted, and has in any event, already appeared before the Court. As to the putative class, members

have already filed more cases against Clearview Defendants in New York than in Illinois,

confirming that they have willing representatives who are prepared to, and affirmatively wish to,

litigate here.

        For all these reasons, the Court should deny Mutnick’s (1) motion to dismiss based on a

first-filed rule and (2) motion to transfer or stay these actions if the Court determines that a first-

filed rule does not apply.

II.     Alternatively, The Court Should Defer Decision on Mutnick’s Motion to Dismiss

        Alternatively, the Court should defer a decision on Mutnick’s motion to dismiss until after

Judge Coleman decides the Clearview Defendants’ pending motion to dismiss for lack of personal

jurisdiction or, alternatively, to transfer the Illinois Actions. See First City Nat. Bank & Trust Co.

v. Simmons, No. 88 CIV. 3117 (CSH), 1988 WL 125682, at *3 (S.D.N.Y. Nov. 4, 1988) (staying

second-filed action until court handling first-filed action could evaluate motion to dismiss for lack

of personal jurisdiction). If the Illinois Action is dismissed or transferred, Mutnick’s first-filed

argument will become moot. See Advanced Water Techs. Inc. v. Amiad U.S.A., Inc., No. 18-CV-

5473 (VSB), 2019 WL 4805330, at *6 (S.D.N.Y. Sept. 30, 2019) (denying first-filed argument as

moot where the first-filed action had been dismissed for lack of personal jurisdiction).

                                          CONCLUSION

        For all these reasons, the Court should deny Mutnick’s motion to dismiss, transfer, or stay

the New York Actions. Alternatively, the Court should defer decision on Mutnick’s motion until

Judge Coleman decides the Clearview Defendants’ pending motion to dismiss for lack of personal

jurisdiction, or, alternatively to transfer the Illinois Actions to New York.




                                                  16
       Case 1:20-cv-03104-CM Document 33 Filed 04/29/20 Page 21 of 22




DATED: April 29, 2020                Respectfully submitted,

                                     JENNER & BLOCK LLP

                                     By: /s/ Lee Wolosky

                                     Lee S. Wolosky
                                     Andrew J. Lichtman
                                     JENNER & BLOCK LLP
                                     919 Third Avenue
                                     New York, New York 10022-3908
                                     Phone: (212) 891-1600
                                     lwolosky@jenner.com
                                     alichtman@jenner.com

                                     Attorneys for Defendants Clearview AI, Inc.,
                                     Hoan Ton-That, and Richard Schwartz




                                     17
           Case 1:20-cv-03104-CM Document 33 Filed 04/29/20 Page 22 of 22




                                   CERTIFICATE OF SERVICE

          I certify that on April 29, 2020, I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system, which will then send a Notice of Electronic Filing to all counsel of

record.



                                                    By: /s/ Lee Wolosky

                                                    Lee S. Wolosky




                                                   18
